DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered. Claims 10, 12-15, 17-20 and 22-25 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-15, 17-20 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 10 includes “collate the first upper feature to a second upper feature which is extracted from an upper body of a reference person in at least one of second images in surveillance videos stored in the database; collate the first lower feature to a second lower feature which is extracted from a lower body of the reference person”. Amended independent claims 15 and 20 include similar limitations. The specification does not describe the two collating limitations as claimed. Page 9 of the remarks of 18 July 2022 point to paragraphs 17, 18 and 41-81 of the specification as filed to show support for amended claims. There is nothing in these 42 paragraphs of the specification that describe at least the above-mentioned claim limitations. Note that paragraphs 41-81 of the specification encompass at least 8 different embodiments, none of which describe the two collating limitations as claimed. Paragraphs 35, 56 and 59 disclose extracting information from upper and lower halves of the body, but the specification does not disclose the two collating limitations as claimed. All respective dependent claims are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 10, 12-15, 17-20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 10, 12-15, 17-20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, the system, and the non-transitory computer readable medium of claims 10, 12-15, 17-20 and 22-25 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 10, 12-15, 17-20 and 22-25, the limitations directed to additional elements include: memories, processor, camera, non-transitory computer readable medium, computer.
In exemplary claim 10, limitations reciting the abstract idea are as follows:
extract a first upper feature, from an upper body of the target person in a first image in a captured surveillance video, and a first lower feature from a lower body of the target person in the first image (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user looking at and thinking about a picture of a person with a focus on the top half as well as on the bottom half. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
collate the first upper feature to a second upper feature which is extracted from an upper body of a reference person in at least one of second images in surveillance videos stored in the database; collate the first lower feature to a second lower feature which is extracted from a lower body of the reference person (as drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitations precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user looking at and thinking about another picture of a person in light of the original picture of a person. Thus, these limitations recite an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
search, based on the collation, for a target image including the target person from among the second images; and 2output the target image and a first location which is determined based on a location of a camera that captured the target image (as drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitations precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user manually locating and looking at a picture of a person taken at a particular location. Thus, these limitations recite an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a memories, processor, camera, non-transitory computer readable medium, computer. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 32 and 82 of the specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a memories, processor, camera, non-transitory computer readable medium, computer, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 32 and 82 of the specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 10, 12-15, 17-20 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oami et al., WO 2011046128 A1, hereinafter Oami, in view of Saito et al., US 20130050502 A1, hereinafter Saito.

As per claim 10, Oami discloses An information processing system comprising: 
one or more memories that store: a database storing surveillance videos (page 1, lines 18-20; additionally, and/or alternatively, page 3, line 20); and program instructions; and one or more processors configured to read the program instructions to: 
extract a first upper feature, from an upper body of the target person in a first image in a captured surveillance video (page 1, lines 19-22 and 26-29 disclose facial feature extraction (i.e. extract a first upper feature) from a surveillance video image; additionally, and/or alternatively, see page 2, lines 23-35 , page 5, lines 19-57, page 8, lines 28-44, page 9, line 16), and a first lower feature from a lower body of the target person in the first image (page 1, lines 19-22 and 26-29  discloses clothing feature extraction (i.e. extract a first lower feature) from the surveillance video image; additionally, and/or alternatively, see page 2, lines 23-35, page 5, lines 19-57, page 8, lines 28-44, page 9, line 16); 
collate the first upper feature to a second upper feature which is extracted from an upper body of a reference person in at least one of second images in surveillance videos stored in the database (page 1, lines 30-36; additionally, and/or alternatively, see mappings referring to pages 2-9 as indicated above including at least page 9, last 4 pars. to page 10, page 11, lines 10-31); 
collate the first lower feature to a second lower feature which is extracted from a lower body of the reference person (page 1, lines 30-36; additionally, and/or alternatively, see mappings referring to pages 2-9 as indicated above including at least page 9, last 4 pars. to page 10, page 11, lines 10-31);
search, based on the collation, for a target image including the target person from among the second images (page 1, lines 41-43, 56; see mappings referring to pages 2-9 as indicated above including at least page 9, last 4 pars. to page 10, page 11, lines 10-31); and 2
output the target image (page 1, line 43, page 2, lines 5-6; additionally, and/or alternatively, see mappings referring to pages 2-11 as indicated above including at least page 11, lines 33-46). Oami does not explicitly disclose, however Saito, in the related field of endeavor of camera-based surveillance discloses and a first location which is determined based on a location of a camera that captured the target image (Saito, see at least fig. 6, 8 and par. 96, 100. Note that, as per at least par. 46, 59, 97, 100 each camera monitors a particular allocated area/location where people walk and pass through and information about this area is output as seen in the fig. 6, 8).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Saito’s teaching would have allowed Oami’s method of an “invention to detect a person region in the imaging range of the surveillance camera” and with respect to “movement of the [tracked] person region” (Oami, page 5, line 13 and page, 12, line 1), to provide desired and relevant information to a user such that “when there is a tracking result at the predetermined time, the monitor device 4 displays, on the display unit 43, a screen A of a captured picture including the tracking result [from an area targeted for monitoring]”  (Saito, pars. 97 and 132).

As per claim 12, Oami in view of Saito discloses the information processing system according to claim 10, wherein the one or more processors read the program instructions to further: output a similarity between each of the features comprising the first upper feature and the first lower feature and each of second features, comprising the second upper feature and the second lower feature the similarity corresponding to each of parts of the target person (see Oami, at least page 1, lines 24-44, page 11, lines 18-36; see also, Saito, pars. 65, 69, 70, 75, 77, 107, 111, 112, 117, 118, 185).

As per claim 13, Oami in view of Saito discloses The information processing system according to claim 12, wherein the one or more processors read the program instructions further to display the similarity (see rejection of claim 12).

As per claim 14, Oami in view of Saito discloses the information processing system according to claim 10, wherein the one or more processors read the program instructions further to: 
detect a predetermined action in the captured surveillance video, using a detector (Oami, page 6, 19-26 and 40-51 and page 7, lines 32-44; see also, Saito at least par. 34, 36, 41, 112 for detecting the predetermined action of a person that is moving and/or walking and see rationale to combine provided above); 
output an alert information including a type of the predetermined action when the predetermined action is detected (Oami, page 6, 19-26 and 40-51 and page 7, lines 32-44; see also, Saito at least at least fig. 6, 8 which show outputting “alert” information that includes tracked movement/walking predetermined action type along with facial/body features and see rationale to combine provided above); and 
output the first features with the alert information (see rejection of previous limitation).

As per claims 15, 17-20, 22-24, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. See Oami, at least page 3, last 2 pars. for the information processing method of claim 15 and the non-transitory computer readable medium of claim 20.

As per claim 25, Oami in view of Saito discloses he information processing system according to claim 17, wherein the first features further comprise at least one of a plurality of belongings of the target person (see rejection of claim 10 and note the disclosure of clothing features in Oami); and wherein the second features further comprise at least one of a plurality of belongings of the reference person (see rejection of claim 10 and note the disclosure of clothing features in Oami).



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Oami et al., WO 2011046128 A1, has been introduced to address the amended claims. 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
JP2000030033A
Fig.’s 6b-7c
Feature extraction from upper and lower body portions
US 20120201468 A1
Abstract
Person clothing feature extraction


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154